Citation Nr: 1224155	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-24 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for posttraumatic stress disorder (PTSD).  The Veteran timely perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.  

The Veteran is seeking to establish service connection for posttraumatic stress disorder (PTSD).  Following the issuance of the rating decision in December 2008, the Veteran filed a notice of disagreement, after which the RO issued a statement of the case (SOC) in April 2010.  In June 2010, the Veteran filed VA Form 9, which perfected his appeal to the Board.  At that time, he requested a hearing before a Veterans Law Judge (VLJ) to occur at his local RO.  See VA Form 9 dated June 8, 2010.  To date, no hearing has been scheduled, and there is nothing in the file to indicate that the Veteran has withdrawn his request.  

The Veteran has a right to a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993) (citing to 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011).  Therefore, he must be afforded an opportunity to appear at a hearing before a Veterans Law Judge prior to the Board's adjudication of his claim.  Since such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2011).


Accordingly, the case is REMANDED to the RO for the following action:

The RO should make arrangements to schedule the Veteran for a hearing before a Veterans Law Judge sitting at the local RO.  Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and his representative by letter mailed to the current address of record. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


